Name: Regulation (EEC) No 2306/70 of the Council of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 44 Official Journal of the European Communities No L 249/4 Official Journal of the European Communities 17.11.70 REGULATION (EEC) No 2306/70 OF THE COUNCIL ¢ of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC 1 of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guaran- ; tee Fund, as last amended by Regulation (EEC) No 728/ 70 2, and in particular Article 6 (2) thereof; " " Having regard to the proposal from the Commission ; Whereas it is necessary to determine the conditions for granting aid from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (hereinafter called the 'Fund') for Community financing of . interven ­ tion expenditure in each sector of the common organiza ­ tion of the markets ; Whereas the following action under Council Regulation (EEC) No 804/68 3 of 27 June 1968 on the pommon organization of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70 4, satis ­ fies the conditions laid down in Article 6 ( 1 ) of Regula ­ tion No 17/64/EEC :  ¢ - intervention on the domestic market in butter by an intervention agency, in .pursuance of Article 6 ( 1) and the first subparagraph or the first sentence of the se ­ cond subparagraph ofArticle 6 ( 3); - intervention on the domestic market in butter taking the form of aid for private storage in pursuance of Article 6 (2), and special intervention measures taken in pursuance of the second sentence of the second subparagraph of Article 6 ( 3); - intervention on the domestic market in skimmed-milk powder by an intervention agency , in pursuance of Article 7(1) and (2); - intervention on the domestic market in skimmed-milk powder, taking the form of aid for private storage, in pursuance ofArticle 7 (3); - intervention on the domestic market in Grana padano and Parmigiano Reggiano cheeses by an intervention agency, in pursuance ofArticle 8(1) and (2); - . intervention oh the domestic market in Grana padano and Parmigiano Reggiano cheeses taking the form of aid for private storage in pursuance ofArticle 8 (3); - .intervention on the domestic market in long-keeping cheeses in pursuance of Article 9 ; - aid granted in pursuance of Article 10 for Commu ­ nity-produced skimmed-milk , and skimmed-milk powder used as feed; - aid granted in pursuance of Article 1 1 for Commu ­ nity-produced skimmed-milk processed into casein;' - measures effected in pursuance of Article 12 to reduce butterfat surpluses ; Whereas special measures have, had to be taken under Article 35 of Regulation (EEC) No 804/68 in order to reduce the stocks of butter in the Community ; whereas those measures have the same economic effect as those provided for in the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 or in Article 12 of that Regulation ; Whereas intervention by- intervention agencies in pursu=- ance of Articles 6, 1 and 8 of Regulation (EEC) No 804/ 68 entail several operations , in particular buying-in, storage and sale ; whereas the balance-sheet method is consequently the most appropriiate for showing items of expenditure and receipt and hence for calculating the re ­ sultant net losses ; whereas a standard method should be established for determining certain items of such expen ­ diture, taking into account the degree of discretion which Member States have under Community rules and the fact that a certain number of costs are not harmonized ; Whereas provisions must be laid down enabling the Fund to avoid bearing the financial . consequences of any negligence discovered in the application of the interven ­ tion system; . Whereas the general rules governing the measures provided for in Article -9 of Regulation (EEC) No 804/ 68 have not yet been determined; whereas it is neverthe ­ less appropriate now to acknowledge that expenditure incurred in respect of those measures should in principle 1 OJ No 34, 27.2.1964, p. 586/64. 2 OJ No L 94, 28.4. 1970, p. 9 . 3 OJ No L 148, 28.6.1968, p.13. 4 OJ NoL 143 , 1.7.1970, p.l .' Official Journal of the European Communities 45 Article 2be eligible under Article 6 of Regulation (EEC) No 17/ 64/EEC, and to provide that the rules for' calculating this expenditure should be adopted at the same time as the general rules governing the measures in question ; whereas this also applies to any measures decided on in accordance with Article 12 of Regulation (EEC) No 804 /68 , after the entry into force of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 In addition, for the purposes of this Regulation : ' (a) butter held by the . intervention agencies on 29 July 1968 as a result of buying-in pursuant to the provi ­ sions of: - Article 21 (2) of Council Regulation No 13/64/ . EEC1 of 5 February 1964 on the progressive es ­ tablishment of a common organization of the market in milk and milk products , as last amend ­ ed by Regulation No 1020/6 7/EEC 2 ; - Article 6 (2) of Council Regulation (EEC) No 355/ 683 of 27 March 1968 on transitional measures for the period between 1 April 1968 and the im ­ plementing date of the common price system in the market in milk and milk products , as last amended by Regulation (EEC) No 828/684 ; shall be considered to be butter which has been the subject of the intervention referred to in Article 6(1) of Regulation (EEC) No 804/6 8 ; (b) butter which has been disposed of under the provi: sions adopted in pursuance of Article 35 of'Regula ­ tion (EEC) No 804/68 and which has been the sub ­ ject of intervention referred to in Article 6 ( 1 ) of Regulation (EEC) No 804/68 , and butter held by the intervention agency on 29 July 1968 as a result of buying-in pursuant to the provisions referred to in (a), shall be considered to be butter which has been disposed of in pursuance of special measures taken under the first sentence of the . second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 ; (c) butter and cream covered by a private storage con ­ tract on 29 July 1968, as a result of intervention re ­ ferred to in Article 21 (3) of Regulation No 13/64/ EEC, shall be considered to be butter and cream which have been the subject of intervention referred to in Article 6 (2) of Regulation (EEC) No 804/68 ; (d) butter which has been disposed of under the provi ­ sions adopted in pursuance of Article 35 of Regula ­ tion (EEC) No 804/68 and which has been made the subject of intervention under Article 6 .( 2) of Regula ­ tion (EEC) No 804/68 and butter which was covered by a private storage contract on 29 July 1968 , as a result of intervention referred to in Article 21 (3) of Regulation No L3/64/EEC, shall be con ­ sidered to be butter which has been disposed of un1 der special measures taken in pursuance Of the se ­ cond sentence of the second subparagraph of Article 6 ( 3) of Regulation (EEC) No 804/68 ; (e) butter which has been the subject of the measures provided for by the following provisions adopted in pursuance of Article 35 of Regulation (EEC) No 804 /68 : Expenditure incurred by Member States as a result of the following measures , carried out on the domestic market in milk and milk products from 29 July 1968, shall be chargeable to the Guarantee Section of the Fund in pur ­ suance of Article 6 ( 1 ) of Regulation No 17/64/EEC under the conditions laid down in this Regulation : A. intervention on the domestic market in butter by an intervention agency , under Article 6(1 ) and the first subparagraph or the first sentence of the second sub ­ paragraph of Article 6 &lt;3) of Regulation (EEC) No 804/68 ; B. intervention on the domestic market in butter and cream, taking the form of aid for private storage : - aid granted in pursuance of Article 6 (2) of Regu ­ lation (EEC) No 804/68 ; , - special measures taken in pursuance of the second sentence of the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 ; C. intervention on the domestic market in skimmed ­ milk powder by an intervention agency , in pursuance of Article 7(1) and (2) of Regulation (EEC) No 804/ 68 ; D. intervention on the domestic market in skimmed ­ milk taking the form of aid for private storage, in pursuance of Article 7 ( 3) of Regulation (EEC) No 804/68 ; E. intervention on the domestic market in Grana pa ­ dano and Parmigiano Reggiano cheeses by an inter ­ vention agency , in pursuance of Article 8(1) and (2) of Regulation (EEC) No 804/68 ; F. intervention on the domestic market in Grana pa ­ dano and Parmigiano Reggiano cheeses , taking the form of aid for private storage in pursuance of Ar ­ ticle 8 (3) of Regulation (EEC) No 804/68 ; G. intervention on the internal market in long-keeping cheeses in pursuance of Article 9 of Regulation (EEC) No 804/68 ; H. aid granted in pursuance of Article 10 of Regulation (EEC) No 804/68 for Community-produced skimmed milk .and skimmed-milk powder used , as feed; I. aid granted in pursuance of Article 1 1 of Regulation (EEC) No 804/68 for Community-produced skimmed milk processed into casein ; J. measures effected in pursuance of Article 12 of Re ­ gulation (EEC) No 804/68 to reduce butterfat sur ­ pluses. - 1 OJ No 34, 27.2 . 1964, p.549/64, 2 OJ No 31 1,21 . 12/1967, p.14. 3 OJ No L 77, 29.3.1968, p.l . 4 OJNoL 151 , 30.6.1968, p.21 . 46 Official Journal of the European Communities - Article 1(1 ) (b) of Commission Regulation (EEC) No 1 9 77/6 8 1 of 5 December 1968 on the sale of butter ;at reduced prices to the armed forces and similar units , as last amended by Regulation (EEC) No 1417/6 2 ; - the Commission Decision of 12 February 19693 on measures allowing certain classes of consu ­ mers to buy butter at reduced prices, as last amended by the Commission Decision of 19 De ­ cember 19694; shall be considered to be butter which has been the subject of measures taken in pursuance of Article 21 of Regulation (EEC) No 804/68. Article 3 corrected by the coefficient 0*94 . However, the inter ­ vention price valid for 28 July 1968 shall be used for the 1968/69 period ; (b) the value of the butter bought in ; (c) expenditure under Article 3 (3) of Council Regula ­ tion (EEC) No 985/68 J of 15 July 1968 laying down general rules governing intervention measures on the market in butter and cream, as last amended by Regulation (EEC) No 121 1/696 ; ' (d) the costs incurred in putting the goods into storage, calculated on the basis of a fixed amount per metric ton put into storage, this fixed amount to be deter ­ mined in accordance with Article 18(1 ); (e) the costs incurred in removal from storage, calcu ­ lated on the basis of a fixed amount per metric ton removed from storage, this fixed amount to be deter ­ mined in accordance with Article 18(1); (0 the storage costs , apart from the financing costs , cal ­ culated on the basis of a fixed amount per metric ton /period of storage, this fixed amount to be deter ­ . mined in accordance with Article 1 8 ( 1 ); (g) the financing costs , calculated by a method and at a rate of interest to be determined in accordance with the procedure laid down in Article 26 of Regulation No 17/64/EEC ; (h) the processing costs incurred by the intervention agency as a result of the measures taken under the first sentence of the second subparagraph of Article 6 ( 3) of Regulation (EEC) No 804/68 . The costs per metric ton ofbutter shall be determined for each type of processing in accordance with Article 1 8 ( 1 ); (i) the expenditure under Council Regulations laying down general rules for delivery to the World Food Programme, to developing countries or to countries which have sustained some disaster, of butter or of butterfat from stocks built up under Article 6 ( 1 ) of Regulation (EEC) No 804/68 ; (j) in the case of France, a sum equal to the proportion of the receipts referred to in paragraph 2 (a) which is yielded by the corrective amount provided for . in Art ­ icle 4 ( 1 ) of Council Regulation (EEC) No 886/68 7 of 28 June 1968 fixing for the 19,68/69 marketing year the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana padano and Parmigiano-Reggiano cheeses , as last amended by Regulation (EEC) No 2433/69 ®. This sum shall be calculated by multiplying the corrective amount by the quantities of butter sold in the re ­ levant period or part of the relevant period in which the corrective amount is applied to biiying-in carried out by the intervention agency , with the exception of the quantities sold under measures providing for a uniform sale price in all the Member States con ­ cerned. 1 . The chargeable amount of expenditure resulting from intervention of the kinds referred to in Article 1 (A), (C) and (E) shall be calculated, for each Member State and for each of the periods specified in paragraph 3 , by deter ­ mining the net losses sustained by the intervention agen ­ cies concerned in respect of each of these periods . 2 . These net losses shall be determined for each of the periods by transferring to a single final account the bal ­ ances of the following accounts : (a) an account relating to the operations referred to in Article 1 (A); (b) accounts relating to the operations referred to in Article 1 (C), consisting of an account for Spray skimmed-milk powder and an account for Roller &gt; skimmed-milk powder; (c) accounts relating to the operations referred to in Ar ­ ticle 1 (E), a separate account being drawn up for each product for which an intervention price is fixed. 3 . For the purposes of this Regulation, 'period' means : - the period from 29 July 1968 to 30' June 1969 ; - the period from 1 July 1969 to 31 December 1969 ; - from 1 January 1970 onwards , the calendar year. 4 . If the single final account relating to a given period shows a credit balance, this balance shall be carried over to the single final account for the following period. Article 4 L The account referred to in Article 3 (2) (a) shall be debited with : (a) the value of the quantities of butter brought forward from the preceding period, calculated by multiplying the quantities in storage on the first day of the new period by the intervention price valid for that day , s OJ No L 169, 18.7.1968, p. 1 . « OJ No L 155 , 28.6.1969, p. 13 . 7 OJ No L 156, 4.7.1968, p. 4. 1 OJ No L 295 , 7. 12 . 1968,p. 1 . 2 OJ No L 182, 24.7 . 1969,p. 18 . 3 OJ No L 52, 3.3.1969, p. 9 . 4 OJNoL 13 , 19.1.1970, p. 21 . « OJ No L 307, 7.12.1969, p. 1 . Official Journal of the European Communities 47 2 . The account referred to in Article 3 (2) shall be ere ­ dited with : sion Decision of 16 Decwmber 19683 authorizing the Kingdom of the Netherlands to sell butter from public stocks at a reduced price, as amended by the Commission Decision of 27 February 19694, or disposed of in accordance with the Commission Decision of 12 May 19695 authorizing the King ­ dom of the Netherlands to sell butter from public stocks at a reduced price. This amount shall be cal ­ culated by multiplying the quantity disposed of by 3 1 2-5 units of account. 3 . The intervention prices referred to in this Article are intervention prices adjusted where necessary in pursu ­ ance of Article 4 ( 1 ) of Regulation (EEC) No 886/68 or Article 4(1) of Council Regulation (EEC) No 1222/ 70 ® of 29 June 1970 fixing for the 1970/71 milk mar ­ keting year the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana pa ­ dano and Parmigiano-Reggiano cheeses. However, this adjustment shall not be applied in the case of France. Articles (a) the total amount of receipts from disposals in the re ­ levant period; (b) the value of the quantities of butter carried over to the following period, calculated by multiplying the quantities of butter in storage on the first day of the new period by the intervention price valid for that day corrected by the coefficient 0-94 ; (c) the value of quantity loss exceeding the maximum tolerance to be fixed in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68. This value shall be calculated by multi ­ plying the quantity exceeding the maximum toler ­ ance by the highest intervention price in the relevant period. Quantity loss shall be equal either to the difference between the theoretical stock shown by the current inventory and the actual physical stock remaining on the last day of the period in question and es ­ tablished by taking an inventory , or to . the stock shown as remaining on the books after the actual physical stock has been exhausted; (d) the amounts recovered as a result of non-compliance with legal or contractual obligations by sellers Or buyers ; (e) the amounts recovered from warehousemen for de ­ terioration or loss of products, in so far as there is no duplication with subparagraph (c) of this paragraph or with Article 15 ; ( f) in the case of France, a sum equal to the proportion of the value of the butter referred to in paragraph 1 (b) which is yielded by the corrective amount provided for in Article 4(1) of Regulation (EEC) No 886/68 . This sum shall be calculated by multiplying the corrective amount by the quantity of butter bought in during the period at the intervention price plus the corrective amount ; (g) an amount representing the proportion remaining chargeable to Member States of the reduction in the price of butter disposed of in accordance with the Commission Decision of 6 November 1969 1 au ­ thorizing certain Member States to sell at a reduced price butter from public stocks for direct consump ­ tion, as last amended by the Commission Decision of 30 December 19692. This amount shall be calcu ­ lated by multiplying the quantity disposed of by the difference between 341-5 units of account per metric ton and the amount of the reduction made in the in ­ tervention price valid for the day on which that Deci ­ sion took effect; (h) a sum equal to the proportion remaining chargeable to the Netherlands of the reduction in the price of butter disposed of in accordance with the Commis ­ 1 . Each of the accounts referred to in Article 3 (2) (b) shall be debited with : (a) the value of the quantities of skimmed-milk powder brought forward from the preceding period, calcu ­ lated by multiplying the quantities in storage on the first day of the new period by the intervention price valid for that day ; (b) the value of skimmed-milk powder bought in; (c) expenditure under Article 3 ( 3) of Council Regula ­ tion (EEC) No 1014/68 7 of 20 July 1968 laying down general rules for the public storage of skimmed-milk powder, as last amended by Regula ­ tion (EEC) No 2434/69 8; . (d) the costs incurred in putting the goods in storage, calculated on the basis of a fixed amount per metric ton put into storage, this fixed amount to be deter ­ mined in accordance with Article 18 ( 1 ); (e) the costs incurred in removal from storage, calcu ­ lated on the basis of a fixed amount per metric ton removed from storage, this fixed amount to be deter ­ mined in accordance with Article 18(1); (f) the storage costs , apart from the financing costsv cal ­ culated on the basis of a fixed amount per metric ton /period of storage, this fixed amount to be deter ­ mined in accordance with Article 18(1); (g) the financing costs, calculated by a method and at a' rate of interest to be determined in accordance with the procedure laid down in Article 26 of Regulation No 17/64/EEC; 3 OJ NoL 12, 17.1 . 1969, p.6 . 4 OJ NoL 68, 19.3.1969, p. 13 . 5 OJ NoL 135 , 5.6 . 1969, p. 1 . 6 OJ NoL 141 , 29.6.1970, p . 27 . 7 OJ NoL 173 , 22.7.1968, p. 4 . 8 OJ NoL 307 , 7.12.1969 , p. 2 . 1 OJ NoL 283 , 11.1 1.1969 , p . 19. 2 OJ NoL 19, 26.1.1970, p . 47 . 48 Official Journal of the European Communities (e) the amounts recovered from warehousemen for de ­ terioration or loss of products, in so far as there is no duplication with subparagraph (c) of this paragraph or with Article 15 ; (f) in the case of France, a sum equal to the proportion of the value of the skimmed-milk powder referred to in paragraph 1 (b) which is yielded by the corrective amount provided for in Article 4(1) of Regulation (EEC) No 886/68. This sum shall be calculated by multiplying the corrective amount by the quantity of skimmed-milk powder bought in during the period at the intervention price plus the corrective amount. 3 . The intervention prices referred to in this Article are intervention prices adjusted where necessary in pursu ­ ance of Article 4(1) of Regulation (EEC) No 886/68 or Article 4(1) of Regulation (EEC) No 1222/70, and Ar ­ ticle 2 of Regulation (EEC) No 1014/68. However, the adjustment under Article 4(1) of Regulation (EEC) No 886/68 shall not be applied in the case of France. (h) the processing costs incurred by the intervention agency as a result of measures taken under the se ­ cond subparagraph of Article 7 (2) of Regulation (EEC) No 804/68. The costs per metric ton of pow ­ der processed shall be determined for each type of processing in accordance with Article 18 ( 1); (i) the expenditure under Council regulations laying down general rules for delivery to the World Food Programme, to the International Committee of the Red Cross, to developing countries or to countries which have sustained some disaster, of skimmed ­ milk powder from stocks built up under Article 7(1) of Regulation (EEC) No 804/68 ; (j) in the case of France, a sum equal to the proportion of the receipts referred to in paragraph 2 (a) which is yielded by the corrective amount provided for in Ar ­ ticle 4 ( 1 ) of Regulation (EEC) No 886/68 . This sum shall be calculated by multiplying the corrective amount by the quantities of skimmed-milk powder sold in the relevant period or part of the relevant per ­ iod in which the corrective amount is applied to buy ­ ing-in carried out by the intervention agency, with the exception of the quantities sold under Commis ­ sion Regulation (EEC) No 1285/69 1 of 3 July 1969 on the provisions for the standing invitation to tender for skimmed-milk powder intended for pro ­ cessing into compound feedingstuffs for pigs or poul ­ try and held by the intervention agencies, as last amended by Regulation (EEC) No 1046/702. 2 . Each of the accounts referred to in Article 3 (2) (b) Article 6 shall be credited with : 1 . Each of the accounts referred to in Article 3(2)(c) shall be debited with : (a) the value of the quantities of cheese brought forward « from the preceding period, calculated by. multiplying the quantities in storage on the first day of the new period by the intervention price valid for that day ; (b) the value of the cheese bought in ;. (c) expenditure under Article 3 ( 3) of Council Regula ­ tion (EEC) No 971/683 of 15 July 1968 laying down general rules for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses, as amended by Regulation (EEC) No 121 1/69 ; (d) the costs incurred in putting the goods in storage, calculated on the basis of a fixed amount per metric ton put into storage, this fixed amount to be deter ­ mined in accordance with Article 18(1); (e) the costs incurred in' removal from storage, calcu ­ lated on the basis of a fixed amount per metric ton removed from storage, this fixed amount to be deter ­ mined in accordance with Article 1 8 ( 1 ); (f) the storage costs , apart from the financing costs , cal ­ culated on the basis of a fixed amount per metric ton /period of storage, this fixed amount to be deter ­ mined in accordance with Article 18(1); (g) the financing costs , calculated by a method and at a rate of interest to be determined in accordance with the procedure laid down in Article 26 of Regulation No 17/64/EEC ; (h) the processing costs incurred by the intervention agency as a result of measures taken under the se ­ cond subparagraph of Article 8(2) of Regulation (a) the total amount of receipts from, disposals in the re ­ levant period ; (b) the value of the quantities of powder carried over to the following period, calculated by multiplying the quantities of powder in storage on the first day of the new period by the intervention price valid for that day ; (c) the value of quantity loss exceeding the maximum tolerance to be fixed in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68. This value shall be calculated by multi ­ plying the quantity exceeding the maximum tobr ­ ance by the highest intervention price in the relevant period. Quantity loss shall be equal either to the difference between the theoretical stock shown by the current inventory and the actual physical stock remaining on the last day of the period in question and es ­ tablished by taking an inventory or to the stock shown as remaining on the books after the actual physical stock has been exhausted ; (d) the amounts recovered as a result of non-compliance with legal or contractual obligations by sellers or buyers; ' OJ No L 162, 4.7.1969, p. 2% 2 OJ No L 121 , 4.6 . 1970, p. 10. 3 OJ No L 166, 17.7.1968, p. 8. Official Journal of the European Communities 49 (EEC) No 804/68. The costs per metric ton of cheese processed shall be determined for each type of processing in accordance with Article 18(1). 2 . Each of the accounts referred to in Article 3 ( 2) (c) shall be credited with : 2 . The chargeable amount of expenditure resulting from the measures referred to in the second indent of Article 1 (B) shall be calculated for each Member State in the following manner : - if these measures take the form of aid, by adding to ­ gether all the aid paid under these measures ; - if these measures take the form of buying-in or resale by an intervention agency , by drawing up a balance sheet , showing the items provided for in Article 4(l)(b) and(h) and 4 (2) (a), (c), (d) and (e). The net losses shown by this balance sheet shall be chargeable against the period during which the action is ter ­ minated. , A rticle 8 The chargeable amount of expenditure resulting from the measures referred to in Article 1 (D) shall be calculated for each Member State by a method which should in principle be adopted at the same time as the Regulation on these interventions which is to be adopted under Art ­ icle 7 (4) of Regulation (EEC) No 804/68 , and at all events must be adopted not later than two months after the publication of the said Regulation on these interven ­ tions. (a) the total amount of receipts from disposals in the re ­ levant period; (b) the value of the quantities of cheese carried over to the following period, calculated by multiplying the quantities of cheese in storage on the first day of the new period by the intervention price valid for that day ; (c) the value of quantity loss exceeding the maximum tolerance to be fixed in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68 . This value shall be calculated by multi ­ plying the quantity exceeding the maximum toler ­ ance by the highest intervention price in the relevant period. Quantity loss shall be equal either to the difference between the theoretical stock shown by the current inventory and the actual physical stock remaining on the last day of the period in question and es ­ tablished by taking an inventory , or to the stock shown as remaining on the books after the actual physical stock has been exhausted; (d) the amounts recovered as a result of non-compliance with legal or contractual obligations by sellers or buyers ; (e) the amounts recovered from warehousemen for de ­ terioration or loss of products , in so far as there is no duplication with subparagraph (c) of this paragraph or with Article 15 . Article 9 The chargeable amount of expenditure resulting from the measures referred to in Article 1 (F) shall be calcu ­ lated for the Member State concerned by adding together all the aid which it has paid under these measures . Article 10 The chargeable amount of expenditure resulting from the measures referred to in Article 1 (G) shall be calculated for each Member State by a method which should in principle be adopted at the same time as the Regulation on these measures which is to be adopted under Article 9(2) of Regulation (EEC) No 804/68, and at all events must be adopted not later than two months after the pub ­ lication of the said Regulation on these measures . Article 7 Article 11 1 . The chargeable amount of expenditure resulting from the measures referred to in the first indent of Article 1 (B) shall be calculated for each Member State in the follow ­ ing manner : - for butter in respect of which storage contracts came into effect after 28 July 1968, by adding together all the aid paid for the storage of that butter; - for butter covered by contracts concluded under Art ­ icle 21(3) of Regulation No 13/64/EEC and still in force after 28 July 1968 , by calculating for each lot the proportion of aid relating to the period after 28 July 1968 in which the relevant contract was in force. This proportion of aid shall be determined by multi ­ plying the total aid paid for the lot, under Article 21(3) of Regulation No 13/64/EEC and in accord ­ ance with Regulation (EEC) No 355/68 , by the frac ­ tion of the duration of the period in cold storage after 28 July 1968 and within the time limit, if any , pro ­ vided for in the relevant contract . 1 . The chargeable amount of expenditure resulting from the measures referred to in Article 1 (H) shall be calcu ­ lated for each Member State by adding together all the aid which it has paid under these measures . 2 . In the case of France, aid which is taken into account when determining the abovementioned total shall not include the corrective amounts referred to in Article 4(2) ofRegulation (EEC) No 886/68 . 3 . In Member States where the aid laid down for skimmed milk intended for the feeding of cattle is also granted for buttermilk intended for the same purpose, and no accounting distinction is made between the two categories of aid, the chargeable amount of expenditure shall be calculated by deducting from the amount 50 Official Journal of the European Communities shall be calculated for each Member State by adding together all the aid or subsidies which it has paid under each measure. referred to in paragraph 1 an amount to be determined according to a method adopted in accordance with the procedure laid down in the second sentence of Article 18(1). Article 14 Article 12 Where deposits are lodged under Article 7 of Commis ­ sion Regulation (EEC) No 1106/686 of 27 July 1968 on detailed rules for granting aid for skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs, as last amended by Regulation (EEC) No 2567/697, and where such deposits are for feited because the skimmed-milk powder in question has been neither denatured nor processed into compound feedingstuffs, they shall be deducted from the chargeable expenditure of the Member State to which they accrue. The chargeable amount of expenditure resulting from the measures referred to in Article 1 (I) shall be calculated for each Member State by adding together all the aid which it has paid under these measures . In the case of France, aid which is taken into account when determining the abovementioned total shall not include the sum of 0-24 units of account per 100 kg of skimmed milk processed into casein which is referred to in Article 1 (2). of Commission Regulation (EEC) No 1103/68 1 of 27 July 1968 fixing the amount of aid for skimmed milk processed into casein and caseinates, and Commission Regulation (EEC) No 146/692 of 24 Jan ­ uary 1969 fixing the amount of aid for skimmed milk processed into casein and/ caseinates, as last amended by Regulation (EEC) No 2437/69 3. Article 15 From the amount of expenditure which is chargeable within the meaning of Article 3 there shall be deducted losses incurred as a result of irregularity or negligence attributable to the Member States ; this shall be estab ­ lished in accordance with the procedure provided for in the second sentence ofArticle 18(1 ). Article 13 Article 16 The chargeable expenditure of Member States in respect of milk and milk products for the 1968/69 accounting period shall be reduced by the following sums : Belgium : 4077 115 u.a. Germany : 70 975 000 u.a. France : 77 031 250 u.a. Italy : 318 750 u.a. Luxembourg : 916 635 u.a. Netherlands : 16 681 250 u.a. Article 17 1 . The changeable amount of expenditure resulting from each of the measures referred to in Article 1 (J) which has already been taken shall be calculated for each Member State as specified in paragraph 2. For every measure referred to in Article 1 (J) and adopted after the entry into force of this Regulation, the chargeable amount shall be calculated by a method which should in principle be adopted at the same time as the Regulation relating to that measure and at all events must be adopted not later than two months after the pub ­ lication of that Regulation. 2 . The chargeable amounts of expenditure resulting from measures taken pursuant to the following provisions : - Council Regulation (EEC) No 88 1/694 of 13 May 1969 laying down general rules in respect of the use of full-cream milk powder in the manufacture of compound feedingstuffs for calves ; - Article 1 ( 1 ) (b) of Regulation (EEC) No 1977/68 ; - Commission Decision of 12 February 1969 on meas ­ ures allowing certain categories of consumers to buy butter at a reduced price ; - Council Regulation (EEC) No 414/70* of 3 March 1970 laying down general rules for measures to in ­ crease the use of butter by certain categories of con ­ sumers . In the case of Belgium and Luxembourg the chargeable intervention expenditure for milk and milk products shall be : - increased by the total compensatory amounts paid on exports to a Member State under Article 5(1) of Re ­ gulation (EEC) No 886/68 or Article 5(1) of Regu ­ lation (EEC) No 1222/70; - reduced by the total countervailing amounts levied on imports from a Member State under the same provi ­ sions . Article 18 1 . Each of the fixed amounts adopted under this Article shall be uniform for the Community . Each amount shall be determined in accordance with the procedure laid1 OJ No L 184. 29.7.1968, p . 21 . 2 OJ No L 21 , 28.1.1969, p. 3 . 3 OJ No 307, 7.12.1969, p. 7. 4 OJ No L 117, 16.5.1969, p. 1 . 6 OJ No L 1 84, 29 . 7. 1 968, p. 26 . ' OJ No L 52, 6.3.1970, p., 2 , and L 74, 3.4.1970, p.24. 7 OJNoL 321 , 23.12.1969, p. 26 . Official Journal of the European Communities 51 the second sentence of paragraph 1 or in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . down in Article 26 of Regulation No 17/64/EEC, ac ­ count being taken of the outcome of the examination made under Article 3 1 of Regulation (EEC) No 804/68. 2 . Detailed rules for the application of the preceding Articles may be adopted in accordance with the proce ­ dure laid down in Article 26 of Regulation No 17/64/ EEC, unless it is expressly stated that they must be adopted in accordance with the procedure laid down in Article 19 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1970. For the Council The President H. D. GRIESAU